Citation Nr: 1755445	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an extension of temporary total evaluation beyond April 30, 2010, until June 28, 2010, based on the need for convalescence following left shoulder surgery associated with service-connected left shoulder bursitis on January 7, 2010.

2. Entitlement to an extension of special monthly compensation (SMC) based on housebound criteria under 38 U.S.C. 1114(s) beyond April 30, 2010, until June 28, 2010. 


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1971 to June 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The claims were remanded in November 2016 to obtain an addendum medical opinion. 


FINDINGS OF FACT

1. The Veteran underwent left shoulder surgery on January 7, 2010, which required convalescence until June 28, 2010.

2. For the period from January 7, 2010 until June 28, 2010, the Veteran had a service-connected disability ratable at 100 percent along and additional disabilities that combine to at least 60 percent.


CONCLUSIONS OF LAW

1. The criteria for an extension of assignment of a temporary total evaluation beyond April 30, 2010, until June 28, 2010, based on the need for convalescence following the Veteran's left shoulder surgery performed on January 7, 2010, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.30 (2017).

2. The criteria for an extension of special monthly compensation benefits based on housebound criteria beyond April 30, 2010, until June 28, 2010, have been met. 
38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.351 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board's decision is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Legal Criteria, Factual Background, and Analysis

The Veteran seeks entitlement to an extension of a temporary total evaluation beyond April 30, 2010, based on the need for convalescence following left shoulder surgery on January 7, 2010, as well as entitlement to SMC at the housebound rate under 38 U.S.C. § 1114(s) beyond April 30, 2010. Specifically, the Veteran contends the temporary total evaluation for convalescence and SMC should have been extended through June 28, 2010. 

Temporary Total Evaluation

A temporary total evaluation of 100 percent will be assigned from the date of hospital admission and continue for a period of one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative rituals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a). An extension of one, two, or three months of a temporary total evaluation may be granted based on the factors enumerated above. 38 C.F.R. § 4.30(b)(1). Extensions of one to six months beyond the initial six-month temporary total evaluation may be made upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30(b)(2).

"Convalescence" is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury." See Felden v. West, 11 Vet. App. 427, 430 (1998) (defining "recovery" as "the act of regaining or returning toward a normal or healthy state"). The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation. 38 C.F.R. § 4.30. Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation. Id.; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran had left shoulder surgery on January 7, 2010, associated with service-connected postoperative left shoulder bursitis. By March 2010 rating decision, VA assigned a temporary total evaluation from January 7, 2010 through February 28, 2010, with the previous evaluation resuming March 1, 2010. The Veteran submitted a notice of disagreement (NOD) with this decision arguing the temporary total evaluation period should be extended through June 18, 2010, when his doctor opined he would no longer be totally incapacitated and able to return to work. A May 2010 rating decision assigned an extended temporary total evaluation through April 20, 2010, with the previous evaluation resuming May 12, 2010. The Veteran again submitted a NOD arguing the extended temporary total evaluation period should be extended through June 28, 2010, when his doctor opined he would no longer be totally incapacitated and able to return to work.

Resolving reasonable doubt in favor of the Veteran and for the reasons stated below, the Board finds that an extension of the temporary total evaluation beyond April 30, 2010, until June 28, 2010, is warranted. 

Following the Veteran's January 7, 2010 left shoulder surgery, March 2010 and April 2010 private treatment follow-up visits were only able to test passive range of motion. The Veteran was noted to be in physical therapy. Darvocet was prescribed three times a day for pain. An April 2010 doctor note stated the Veteran would be totally incapacitated from January 7, 2010 until his June 18, 2010 follow-up. 

At an April 2010 VA examination, the Veteran reported the left shoulder symptoms of weakness, stiffness, giving way, lack of endurance, fatigability, tenderness, pain, and dislocation. The Veteran reported flare-ups as often as once per day. The Veteran reported everyday tasks were a challenge. He reported being unable to open and close a car door, difficulty with bathing and dressing, difficulty sleeping, dropping things he picks up, inability to scratch his head, and inability to perform any task that requires his arm positioned at shoulder level or above. Examination findings reported limited range of motion, without reduction in range of motion during repetitive testing. The examiner did not indicate whether testing was active or passive range of motion. The examiner opined there was no effect on the claimant's occupation or activities of daily living. 

At a June 18, 2010 private treatment post-op visit, the Veteran reported still experiencing left shoulder pain and weak range of motion. Range of motion was limited, but the examiner was able to test active range of motion. The doctor indicated the Veteran could return to work on June 28, 2010. The Veteran was advised to continue home therapy exercises.

An April 2017 VA addendum opinion found the Veteran's January 7, 2010 left shoulder surgery did not result in severe postoperative residuals beyond April 30, 2010. As rationale, the examiner used the improvement of symptoms, objective findings, and range of motion from the April 2010 VA examination to a May 2013 VA examination. 

The Board gives great weight to the Veteran's surgeon and treating orthopedist's opinion that he was totally incapacitated and unable to return to work until June 28, 2010. The doctor based this opinion of his treatment relationship with the patient and physical examination observations. This opinion is credible because it is consistent with the Veteran's April 2010 lay statements that he was unable to bath and dress himself, unable to perform tasks at shoulder level or above, and was dropping objects. The Board gives no weight to the April 2010 VA examination opinion that the Veteran's left shoulder condition had no effect on the claimant's occupation or activities of daily living. This is inconsistent with the subjective and objective findings from private treatment records during the same time and the Veteran's lay statements. The Board gives no weight to the April 2017 VA addendum opinion because it used the Veteran's improvement at a May 2013 VA examination as rationale, and did not address the period in question, from April 30, 2010 until June 28, 2010.

The Board finds the evidence is at least is equipoise as to whether an extension of the temporary total rating for convalescence should be extended beyond April 30, 2010, until June 28, 2010. Extension of a temporary total rating beyond January 3, 2010 is unjustified. There is no evidence, nor has the Veteran contended, convalescence or restriction of work beyond June 28, 2010. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that an extension of the temporary total evaluation beyond April 30, 2010, until June 28, 2010, is warranted. 

SMC

To establish entitlement to SMC under 38 U.S.C. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises. 38 C.F.R. § 3.350(i).

By May 2010 rating decision, the Veteran was granted statutory housebound benefits from January 7, 2010 through April 30, 2010, due to the Veteran's temporary total evaluation of 100 percent following left shoulder surgery, and additional disabilities independently ratable at 60 percent or more. As the Board herein has granted an extension of the temporary total evaluation beyond April 30, 2010, until June 28, 2010, an extension of statutory housebound benefits is also granted beyond April 30, 2010, until June 28, 2010. There is no evidence, nor has the Veteran contended, he became factually housebound at that time; therefore, the Board cannot extend entitlement to housebound benefits beyond June 28, 2010. 

As such, the Board finds that an extension of SMC benefits under 38 U.S.C. 1114(s) beyond April 30, 2010, until June 28, 2010, is warranted.


ORDER

An extension of the temporary total evaluation based on convalescence following left shoulder surgery, beyond April 20, 2010, until June 28, 2010, is granted, subject to the laws and regulations governing monetary awards.

An extension of SMC based on housebound criteria under 38 U.S.C. 1114(s) beyond April 30, 2010, until June 28, 2010, is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


